Name: Council Decision (EU) 2019/1187 of 6 June 2019 on the signing, on behalf of the European Union, and provisional application of certain provisions of the Agreement between the European Union and the Swiss Confederation on the application of certain provisions of Council Decision 2008/615/JHA on the stepping up of cross-border cooperation, particularly in combating terrorism and cross-border crime, of Council Decision 2008/616/JHA on the implementation of Decision 2008/615/JHA on the stepping up of cross-border cooperation, particularly in combating terrorism and cross-border crime, and the Annex thereto, and of Council Framework Decision 2009/905/JHA on accreditation of forensic service providers carrying out laboratory activities
 Type: Decision
 Subject Matter: information and information processing;  natural and applied sciences;  Europe;  cooperation policy;  international affairs;  European construction;  politics and public safety;  transport policy
 Date Published: 2019-07-12

 12.7.2019 EN Official Journal of the European Union L 187/1 COUNCIL DECISION (EU) 2019/1187 of 6 June 2019 on the signing, on behalf of the European Union, and provisional application of certain provisions of the Agreement between the European Union and the Swiss Confederation on the application of certain provisions of Council Decision 2008/615/JHA on the stepping up of cross-border cooperation, particularly in combating terrorism and cross-border crime, of Council Decision 2008/616/JHA on the implementation of Decision 2008/615/JHA on the stepping up of cross-border cooperation, particularly in combating terrorism and cross-border crime, and the Annex thereto, and of Council Framework Decision 2009/905/JHA on accreditation of forensic service providers carrying out laboratory activities THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular point (d) of the second subparagraph of Article 82(1) and point (a) of Article 87(2), in conjunction with Article 218(5) thereof, Having regard to the proposal from the European Commission, Whereas: (1) On 10 June 2016 the Council authorised the Commission to open negotiations for the conclusion of an Agreement between the European Union and the Swiss Confederation on the application of certain provisions of Council Decision 2008/615/JHA on the stepping up of cross-border cooperation, particularly in combating terrorism and cross-border crime, of Council Decision 2008/616/JHA on the implementation of Decision 2008/615/JHA on the stepping up of cross-border cooperation, particularly in combating terrorism and cross-border crime, and the Annex thereto, and of Council Framework Decision 2009/905/JHA on accreditation of forensic service providers carrying out laboratory activities (the Agreement). (2) The negotiations were successfully concluded with the initialling of the Agreement on 24 May 2018. (3) The improvement of law enforcement information exchange for the purpose of maintaining security in the Union cannot be sufficiently achieved by the Member States in isolation, due to the nature of international crime, which is not confined to the Union borders. The possibility for all the Member States and the Swiss Confederation to have reciprocal access to national databases regarding DNA analysis files, dactyloscopic identification systems and vehicle registration data is of central importance in fostering cross-border law enforcement cooperation. (4) Ireland is bound by Council Decision 2008/615/JHA (1), Council Decision 2008/616/JHA (2) and the Annex thereto, and Council Framework Decision 2009/905/JHA (3), and is therefore taking part in the adoption and application of this Decision. (5) The United Kingdom is bound by Decision 2008/615/JHA, Decision 2008/616/JHA and the Annex thereto, and Framework Decision 2009/905/JHA, and is therefore taking part in the adoption and application of this Decision. (6) In accordance with Articles 1 and 2 of Protocol No 22 on the position of Denmark, annexed to the Treaty on European Union and to the Treaty on the Functioning of the European Union, Denmark is not taking part in the adoption of this Decision and is not bound by it or subject to its application. (7) The Agreement should be signed and the Declaration attached thereto should be approved. Certain provisions of the Agreement should be applied on a provisional basis, pending the completion of the procedures necessary for its entry into force, HAS ADOPTED THIS DECISION: Article 1 The signing on behalf of the Union of the Agreement between the European Union and the Swiss Confederation on the application of certain provisions of Council Decision 2008/615/JHA on the stepping up of cross-border cooperation, particularly in combating terrorism and cross-border crime, of Council Decision 2008/616/JHA on the implementation of Decision 2008/615/JHA on the stepping up of cross-border cooperation, particularly in combating terrorism and cross-border crime, and the Annex thereto, and of Council Framework Decision 2009/905/JHA on accreditation of forensic service providers carrying out laboratory activities is hereby authorised, subject to the conclusion of the said Agreement. The text of the Agreement is attached to this Decision. Article 2 The Declaration attached to the Agreement shall be approved on behalf of the Union. Article 3 The President of the Council is hereby authorised to designate the person(s) empowered to sign the Agreement on behalf of the Union. Article 4 In accordance with Article 8(3) of the Agreement, Article 5(1) and (2) of the Agreement shall be applied on a provisional basis as from the signature of the Agreement (4), pending the completion of the procedures necessary for its entry into force. Article 5 This Decision shall enter into force on the date of its adoption. Done at Luxembourg, 6 June 2019. For the Council The President A. BIRCHALL (1) Council Decision 2008/615/JHA of 23 June 2008 on the stepping up of cross-border cooperation, particularly in combating terrorism and cross-border crime (OJ L 210, 6.8.2008, p. 1). (2) Council Decision 2008/616/JHA of 23 June 2008 on the implementation of Decision 2008/615/JHA on the stepping up of cross-border cooperation, particularly in combating terrorism and cross-border crime (OJ L 210, 6.8.2008, p. 12). (3) Council Framework Decision 2009/905/JHA of 30 November 2009 on accreditation of forensic service providers carrying out laboratory activities (OJ L 322, 9.12.2009, p. 14). (4) The date of signature of the Agreement will be published in the Official Journal of the European Union by the General Secretariat of the Council.